  Case 2:20-cr-00370-VAP Document 4 Filed 08/25/20 Page 1 of 1 Page ID #:34

                                                                   8/25/2020
                                                                        DD


 Memorandum
 2:20-cr-00370-VAP
 Subject:                                             Date:

 United States v. Ambiance U.S.A., Inc. et al.        August 25, 2020


 To:                                                  From:

 KIRY K. GRAY                                         Lucy B. Jennings
 Clerk, United States District Court                  Assistant United States Attorney
 Central District of California                       Criminal Division

For purposes of determining whether the above-referenced matter, being filed on August 25,
2020:

(a)         should be assigned to the Honorable André Birotte Jr., it

            ‫ ܈‬is

            ‫ ܆‬is not

            a matter that was pending in the United States Attorney’s Office (USAO) on or before
            August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
            United States Attorney for the Central District of California.

(b)         should be assigned to the Honorable Michael W. Fitzgerald, it

            ‫ ܆‬is

            ‫ ܈‬is not

            (1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
            National Security Division on or before August 3, 2015; (2) a matter pending in the
            USAO’s National Security Section in the USAO’s Criminal Division on or before August
            3, 2015, or a matter in which the National Security Section was previously involved; (3) a
            matter pending in the USAO’s National Security Division between September 14, 2016
            and March 20, 2020; or (4) a matter in which Assistant United States Attorney Patrick R.
            Fitzgerald is or has been personally involved or on which he has personally consulted
            while employed in the USAO.



                                                      LUCY B. JENNINGS
                                                      Assistant United States Attorney
